03/14/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0497



                             No. DA 20-0497


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

RICHARD SORIA,

           Defendant and Appellant,

                                   ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time until April 27, 2022, within which to prepare, file, and serve

Appellant’s opening reply brief.

     No further extensions will be granted.




                                                                 Electronically signed by:
                                                                       Mike McGrath
                                                          Chief Justice, Montana Supreme Court
                                                                      March 14 2022